DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.  The claims have been amended to recite “wherein the partial circumference of the stimulation electrode comprises a different angel than the partial circumference of the sensing electrode”.   Applicant argues that neither Bornzin (US 2015/0360031) nor Skubitz (US 2019/0060634) discloses or teaches this newly amended limitation.  However, Bornzin discloses that each electrode can be either a sensing electrode or a stimulation electrode due to the switching circuitry 158 (figure 1).  Figure 2B of Bornzin demonstrates two equally paced apart and equally sized segmented electrodes at the same axial position on the lead body.  As has been disclosed each of these electrodes can act as either a stimulating or a sensing electrode.  The limitation that the sensing and stimulating electrodes have different angles is also disclosed in that the two electrodes shown in figure 2B, although having the same angular distance (arc) are clearly at different angles on the lead with respect to the center of the lead; the two electrode are on opposing sides creating different angles with the same arc of rotation.  The rejections are not withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 8, 11-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Skubitz et al. US 2019/0060634. 
Regarding claims 1 and 8:  Bornzin discloses a lead 110 (figure 1) body (the lead body is considered to be from the pulse generator 150 to the distal tip of the lead adjacent to element 111, figure 1 also see paragraph 0041) operable to be implanted proximate a neural pathway (spinal cord, title and abstract) of a patient; a sensing electrode and a stimulation electrode 111(figure 1; paragraphs 0041 and 0050) disposed on the lead body and separated longitudinally along the lead body (figure 1 demonstrates longitudinal displacement); both stimulation and sensing electrodes comprising segmented electrodes (paragraph 0042) which emit electrical fields along a partial circumference; a signal generator (150, figure 1 “pulse generator”) electrically coupled to the stimulation electrode (see figure 1); a sensing circuit 158 (figure 1) coupled to the sensing electrode(s); a processor 151 (figure 1 “controller”) coupled to the signal generator and the sensing circuit and operable to apply a stimulation signal to the stimulating electrodes via the signal generator (abstract, 0035 and 0050)  and via the sensing circuit, sense from the sensing electrode an evoked response to the stimulation signal (figure 0035) that propagates along the neural pathway.  However Bornzin further discloses that the partial circumference (shown in figure 2B) of the stimulating electrode comprises a different angle than the partial circumference of the sensing electrode.   Although the electrodes of figure 2B having the same angular distance (arc) are clearly at different angles  on the lead with respect to the center of the lead (i.e. physical location of the angle with respect to the center of the lead body); the two electrode are on opposing sides creating different angles with the same arc of rotation. Bornzin, however, does not specifically disclose that the sensing and stimulation electrodes comprise a ring electrode partially covered by insulation. Skubitz however teaches of a medical lead of similar construction (see figure 3) which includes a segmented electrode preform 106 (figure 5C).  The segmented electrode preform includes a conductive ring 122 (figures 5C and 5D), the conductive ring is operably attached to the electrode portions 136 and the raised portions 134.   The raised portion includes the insulative projection 120 (figure 5C, paragraph 0114).  During construction of the lead an overmold layer 166 (figure 6) is applied to the preassembly 100/164 (figures 5 and 6 respectively).  After the overmold layer is applied the lead is ground down to expose segmented electrodes 64 and 66 with the insulative layer 120 covering the ring resulting in a ring electrode partially covered in insulation.   It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin to include a ring electrode partially covered in insulation, as taught by Skubitz, in order to create segmented electrodes. 
Regarding claims 4 and 11:  Bornzin disclose that the evoked response is an ECAP (abstract and paragraph 0035).
Regarding claims 5 and 12: Bornzin disclose the lead body is operably implanted in to an epidural space of a dorsal column of a spine of the patient, and the neural pathway is the spinal cord (abstract, claim 1). 
Regarding claims 21-22:  Bornzin discloses two circumferential electrodes at the same radial location (figure 2B), these are partial circumference electrodes.  Bornzin further discloses that the electrodes can be stimulating and/or sensing electrodes (paragraphs 0035-0036) via switching circuit 158 (figure 1).  When the electrode acts as a sensor it will inherently have a sensing direction and likewise when the electrode acts as a stimulator it will inherently have a stimulation direction.  Each electrode is located opposite of the other electrode at the same radial direction, therefore the sensing and stimulating direction will be different when one electrode is configured as a sensor and the other as a stimulator which Bornzin is certainly capable of based on figure 2B and paragraphs 0035-0036.  

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Skubitz et al. US 2019/0060634 and further in view of Govea US 2015/0066120.
Regarding claims 2-3 and 9-10: Bornzin/Skubitz discloses the claimed invention however Bornzin/Skubtiz does not specifically disclose that the partial circumference is 270º or more or 90º or more.  Govea however teaches of a segmented electrode (title and abstract) in which the partial circumference can range from 10º-345º (paragraph 0062).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin/Skubitz to include a partial circumference of 70º or more or 90º or more, as taught by Govea, in order to have electrodes positioned in a desired arrangement (Govea, paragraph 0062).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. US 2015/0360031 in view of Skubitz et al. US 2019/0060634 and further in view of Conroy et al US 2015/0073518.
Regarding claims 7 and 14:  Bornzin/Skubitz discloses the claimed invention however Bornzin/Skubtiz does not specifically disclose that the lead body comprises a titanium braid.   Conroy however teaches of a medical lead (title abstract) which includes a conductive braid of titanium (paragraph 0036, figure 5).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bornzin/Skubitz to include a titanium braid within the lead body, as taught by Conroy, in order to include a braided conductive shield.  

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 15 is a method including repeatably performing a test operation over a plurality of rotational angles of a lead coupled to a processor.  The method includes using a lead body with longitudinally spaced apart and separated stimulating and sensing electrodes, the electrodes are capable of emitting and sensing fields via a partial circumference of the lead.  The prior art fails to disclose or render obvious all of the limitations of claim 15 in combination with applying a stimulation signal to the stimulation electrode and sensing from a sensing electrode an evoked response to the stimulation signal along the neural pathway and recording characteristics of the evoked response at rotational angles.  The rotational angle is considered to be a stimulation and sensing electrode at the same axial position along the lead body, however the electrodes are rotated away from each other.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sommer US 2009/0054946 discloses a segmented electrode configuration (figure 5B) in which the electrodes have different radial arc’s along the radial location.  Each electrode can be configured to sense or stimulate (paragraphs 0039 and 0061-0062).  The sensing electrode can sense from the same axial location on a different side of the lead body in order to sense conditions on the opposing side of the lead (paragraph 0066).
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792